Citation Nr: 1413492	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-40 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, including as secondary to service-connected left knee disability.

2.  Entitlement to service connection for a right hip disorder, including as secondary to service-connected left knee disability.

3.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disorder.

4.  Entitlement to service connection for a low back disorder, including as secondary to service-connected left knee disability.

5.  Whether new and material evidence has been received to reopen the claim of service connection for a right ankle disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to July 1993 and from June 2002 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Virtual VA claims file has been reviewed.  

As will be explained below, new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disorder.  Further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for a low back disorder, as well as his claims for service connection of a right knee disorder and right hip disorder.  As such, these issues are REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.   In a March 2002 rating decision, the RO denied the Veteran's claims of service connection for a low back disorder and a right ankle disorder.

2.  The evidence received since the March 2002 rating decision as to the issue of service connection for a low back disorder is relevant and not cumulative of facts previously considered.

3.  The evidence received since the March 2002 rating decision as to the issue of service connection for a right ankle disorder is cumulative in nature and repetitive of facts that were previously considered.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision denying service connection for a low back disorder and a right ankle disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has not been received to reopen the claim of service connection for a right ankle disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in June 2008, to the Veteran.  This letter explained the appropriate definition of new and material evidence and the evidence needed to substantiate the underlying claims; therefore, the letter provided the new and material evidence notice required by the Kent decision.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA post-service treatment, and the Veteran's own statements in support of his claims.  As will be explained below, the Veteran has not provided new and material evidence sufficient to reopen his previously denied claim of entitlement to service connection for a right ankle disorder.  Thus, no examination or nexus opinion is required.  38 C.F.R. § 3.159(c)(4)(iii).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO denied the Veteran's claims for service connection of a low back disorder and a right ankle disorder in a March 2002 rating decision.  Although notified of this decision, the Veteran did not appeal.  Therefore, the March 2002 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In the March 2002 denial, the RO found that, although the evidence showed that the Veteran had a current low back disorder and right ankle disorder, the evidence did not show that these disorders were casually related to service.  The RO stated that the medical evidence of record did not show that the Veteran's low back and right ankle disorders were caused or aggravated by service, as there were no complaints, treatment or diagnoses related to the low back or right ankle during service.  The evidence included the claim, lay statements, service treatment records, and a March 2002 VA examination report.   

Since the denial of the Veteran's claim in March 2002, additional medical records have been associated with the Veteran's claims file.  In particular, VA treatment records show treatment for low back pain and a diagnosis of moderate degenerative changes of the lumbar spine.  A September 2010 notation by the Veteran's treating provider associated with his lumbar spine pain with a gait disturbance caused by the Veteran's left knee disorder.  

Low Back Disorder

The evidence submitted subsequent to the March 2002 rating decision as to the issue of service connection for a low back disorder is new and material.  The claim was previously denied on the basis that there was no evidence that the Veteran's complaints of back pain and low back disorder were causally related to his service.  

The added evidence speaks directly to an element which was not of record, mainly a possible nexus to service.  At the time of the prior, March 2002, there was a diagnosed low back disorder, but no evidence to relate that disorder to service.  Since that determination, the Veteran submitted evidence reflecting a possible relationship between his low back disorder and his service-connected left knee disability; this cures an evidentiary defect.  Accordingly, the Board finds that the claim for service connection for a low back disorder is reopened.

Right Ankle Disorder

The evidence submitted subsequent to the March 2002 rating decision as to the issue of service connection for a right ankle is not new and material.  Of note, the added evidence does not address any element which was not of record.  The new evidence does not provide a nexus between the Veteran's right ankle disorder and the Veteran's service; there is nothing in the records indicating any treating provider has determined that the Veteran's right ankle disorder is related to his service.  To that extent, the Veteran submitted no medical evidence related to his right ankle disorder.  Similarly, his lay statements regarding his right ankle disorder are similar to his prior claim, and are cumulative.  There remains no evidence that the Veteran's right ankle disorder is causally or etiologically related to his service.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  There remains no confirmation of that his right ankle disorder is related to service.  The claim is not reopened.


ORDER

The application to reopen the claim for service connection for a low back disorder is granted.

The application to reopen the claim for service connection for a right ankle disorder is denied.


REMAND

Having reopened the claim for a low back disorder, the Board is of the opinion that further development is necessary.  Specifically, a VA examination should be obtained.  Additionally, VA examinations should be obtained regarding the Veteran's claimed right knee and right hip disorders, so that the Board may determine whether these disorders are related to his active service.  

The Board observes that the Veteran has submitted a statement from his treating provider indicating that the Veteran's lumbar spine, right knee, and right hip pain is related to a gait disturbance caused by his service-connected left disorder.  Likewise, VA treatment records indicate that the Veteran has been assessed as having osteoarthritis of the lumbar spine, right knee degenerative joint disease, and right hip bursitis.  A remand is therefore warranted to obtain medical opinions on the questions as to whether the Veteran has current low back, right knee, and right hip disorders, and if so, whether these disorders are related to his active service, including his service-connected left knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   See also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records from any VA facility identified by the Veteran or in the record, for the period since October 2008.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right knee, right hip, and low back disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current right knee, right hip, and low back disorders are related to service, including his service-connected left knee disability.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


